Citation Nr: 1628553	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  11-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a cervical spine disability prior to June 22, 2010, and a disability rating in excess of 20 percent thereafter.

2.  Entitlement to an increased disability rating for cystitis cystica, evaluated as noncompensable prior to June 22, 2010, 20 percent from June 22, 2010 through January 31, 2015, and noncompensable from February 1, 2015.

3.  Entitlement to a compensable disability rating for hemorrhoids.

4.  Entitlement to a compensable disability rating for post-operative right hydrocele.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities. 

6.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  

REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to August 1959, and from February 1960 to June 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded by the Board in May 2015.

In January 2014, the Veteran testified before a Decision Review Officer.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

While further delay is regrettable, the Board finds that additional development is necessary.

Primarily, the Board notes that the May 2015 remand order directed the AOJ to obtain the Veteran's ongoing treatment records dating from December 2013 from the San Diego Naval Medical Center (NMC).  While an August 2015 letter to the Veteran indicates that a request was made for the records, it appears the request was done on a VA Form 3101 requesting service treatment records (STRs) on file at the National Personnel Records Center.  However, the records to be requested are current, post-service treatment records from a military treatment facility, not STRs.  Per the VBA Adjudication Manual, it appears that requests for current treatment records from a military treatment facility require the use of VA Form 21-8359.  See M21-1, III.iii.1.C.8.b.  Accordingly, remand is warranted so that the records may be requested through appropriate channels.  38 C.F.R. § 3.159(c)(2) (2015).

The August 2015 letter also asked the Veteran to complete a release of information form for any relevant treatment providers, but the Veteran did not provide the  forms and indicated in a November 2015 phone conversation that he had no other information to provide from any private provider.  

Additionally, the May 2015 remand order directed the AOJ to obtain updated VA treatment records.  Records dating only through September 2014 were associated with the claims file.  Upon remand, updated VA treatment records dating from September 2014 should be requested.  If no records are available, the claims file must be annotated to reflect such.  

Finally, as the claim is being remanded for other reasons and it has been several months since the Veteran advised he had no additional information concerning private treatment, the Veteran should again be given the opportunity to identify his private urologist as well as any other non-VA medical professional who has treated him for any of the disabilities on appeal, and provide a written release to obtain his medical records.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must make all reasonable attempts to obtain the Veteran's updated treatment records from the San Diego Naval Medical Center dating since December  2013, through official sources (to include using VA Form 21-8359 if appropriate (see M21-1, III.iii.1.C.8.b)) and document such attempts.  If records cannot be obtained, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Obtain and associate with the file updated VA treatment records dating since September 2014.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified of such. 

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his neck, cystitis cystica, hemorrhoids, right hydrocele, left knee, and erectile dysfunction, specifically including his private urologist.  After securing the necessary release(s), the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are unavailable, the Veteran should be notified of such.

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to    the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




